internal revenue sarvice p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person -id number contact telephone number legend uil x name of organization name of program geographic location high schools amounts of scholarships number of students in senior class number of applicants dear we have considered your request dated date for advance approval of a grant-making program under sec_4945 of the intemal revenue code our records indicate that x was recognized as exempt from federal_income_tax under sec_50'1 of the code and that itis classified as a private_foundation as defined in sec_509 will operate a grant-making program called s your letter indicates that x annually will award scholarships to students graduating from high school and proceeding ta a technical school or university graduating seniors of w located in x will notify the eligible schools of the available scholarships it will be the responsibility of the high schools’ guidance counselors to advise students of the availability of the scholarships the number and amounts of the scholarships will be determined by vote of the board_of x at its annual budget meeting based on available funds for the coming year the scholarships will be awarded in amounts in the range of eligible recipients will be that z k the selection criteria include must be a graduating senior from w who is attending an accredited or year college or university prior academic performance letters of reference extracurricular activities community involvement e e e a leadership opportunities taken current issues essay ability to write clearly good appearance confidence in themselves some goals some understanding of what the college experience will demand of them a passion to learn e e a e e e e e applicant must compiete the following application form provide a copy of most recent transcript - word essay focusing on a current event topic the applicant feels strongly about and should convey their strong feelings offer ideas that may help to resolve the issues when appropriate reference letters the average senior class enrollment of w is y where the number of applicants for the scholarship is u the selection committee will consist of at least board members of x the members of the selection committee all have secondary school education they have varying backgrounds and ages to draw on to judge the character and probable future performance of the applicants no applicants will be considered for the scholarship who have any relationship to any of the persons on the board_of directors or their family members applications are read and rated by the selection committee and applicants are chosen to be interviewed by the selection committee the interviews are also rated all persons on the selection committee complete a rating form for each applicant the forms are accumulated and averaged then sorted from the highest ranking to the lowest on average all scholarships will be paid directly to the financial aid office of the recipient's chosen college or university and will be paid only for recipients who are enrolled and are in good standing with the institution before the check is written to the school the student must supply x with documents to show that enrollment has been accomplished the checks will be sent with a cover letter stating that the school can use the funds only for tuition in the next school year if the student decides not to attend or discontinues for any reason the school is to refund the money to x refunded to refunded to the student if x discovers that a student withdrew and the funds were not x will contact the school to make sure the funds were not x the scholarship amount usually only covers the cost of one semester to qualify for scholarship renewal the recipient must be in good standing at an accredited or year college or university names addresses amount of scholarship and college attended will be kept with the corporate records of x sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study such grant satisfies the requirements of subsection q sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that or other similar purposes by such individual unless the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 i the grant constitutes a prize or award which is subject_to the provisions of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_74 if the recipient of sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no materiat change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 ‘ of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 x3 of the code provides that it may not be used or cited as a precedent ‘you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
